DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 7, 2022.  Claims 1 and 6 were amended; claim 7 was added.  Claims 2-3 remain cancelled.  Thus, claims 1 and 4-7 are pending.

Allowable Subject Matter
Claims 1 and 4-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 6, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, extracting a past feature quantity of the detection signal corresponding to a past rotation of the tire, wherein the past rotation of the tire is only one rotation of the tire immediately before the present rotation of the tire, and a present rotation of the tire is one rotation of the tire in the present, and control transmission of road surface data and cause a data communication device to transmit road surface data in response to the controller determining that a variation occurs in the condition of the road surface between the past rotation and the present rotation of the tire based on the degree of similarity being smaller than the predetermined threshold value.  Therefore, claim 1, as well as claim 6, and dependent claims 4-5 and 7, are allowable over the prior art of record.
 U.S. Patent Publication 2018/0118209 A1, to Suzuki, et al., is directed to a vehicle control device including a tire-side device and a vehicle-side device.
U.S. Patent Publication 2018/0264894 A1, to Goto, et al., is directed to determining a road surface condition.
U.S. Patent Publication 2005/0085969 A1, to Kim, is directed to controlling damping force in an electronically-controlled suspension apparatus on the basis of a judgment reference value for judging a road surface during a vehicle driving time uses a comparison of the judgment reference value with a predetermined threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864